— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered April 21, 1986, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain statements made to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant was found guilty of having acted as a lookout during the premeditated murder of a retired police officer. By failing to specifically present to the hearing court the issue of whether his statements should be suppressed on the ground that they were the result of an arrest made without probable cause, the defendant has failed to preserve the issue for appellate review as a matter of law (see, People v Jones, 81 *714AD2d 22), and we find no basis to reach the issue in the interest of justice.
We also disagree with the defendant’s contention that his sentence was excessive. In light of the brutality of the crime, the sentence imposed was appropriate.
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Mangano, J. P., Brown, Kunzeman and Kooper, JJ., concur.